Citation Nr: 1115520	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  06-12 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for rhinitis with sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to April 1987.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  This case was most recently before the Board in November 2010.

The Veteran testified before a Veterans Law Judge in August 2008.  A transcript of the hearing has been associated with the Veteran's claims folder.  In an April 2010 letter, the Board informed the Veteran that the Veterans Law Judge who conducted the August 2008 hearing was no longer employed by the Board, and offered him the opportunity to attend another Board hearing.  The Veteran did not request another Board hearing.


FINDING OF FACT

There has been no demonstration by competent clinical, or credible lay, evidence of record that rhinitis with sinusitis is etiologically related to, or chronically aggravated by, service.


CONCLUSION OF LAW

Rhinitis with sinusitis was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence dated in June 2003, March 2006, April 2007, and April 2009 the Veteran was informed of the evidence and information necessary to substantiate the claim, the information required of the appellant to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In the March 2006 letter the Veteran received notice regarding the assignment of a disability rating and/or effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As VCAA notice was not completed prior to the initial AOJ adjudication of the claim, such notice was not compliant with Pelegrini.  However, as the case was readjudicated thereafter, there is no prejudice to the Veteran in this regard.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA medical records.  In December 2010 a VA physician provided an opinion that addressed the medical matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the December 2010 VA physician's opinion is more than adequate.  The VA physician reviewed the Veteran's medical records and provided supporting rationale for the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining an opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that there has been substantial compliance with its November 2010 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Applicable Laws-Service connection

Service connection is warranted if it is shown that a veteran has a disability resulting from an injury incurred or a disease contracted in active service, or for aggravation of a preexisting injury or disease in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304(b) (2010).

Although the Veteran reported a medical history of sinusitis on the medical history portion of his August 1982 service entrance physical examination, his sinuses were noted to be normal on clinical (physical) examination at that time.  As such, the Veteran is entitled to the presumption of soundness on induction as to sinusitis.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the "correct standard for rebutting the presumption of soundness under section 1111 requires the government to show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  The Federal Circuit noted that lack of aggravation could be shown by establishing there was no increase in disability or that any increase in disability was due to the natural progress of the pre-existing condition.  See Wagner v. Principi, 370 F.3d 1089, 1096-97 (Fed. Cir. 2004).

Even assuming that the Veteran's 1976 private medical records reflect a diagnosis of sinusitis, and noting that the Veteran essentially testified (August 21, 2008 Board Hearing transcript (Tr.), at page 14) that he had sinusitis prior to service, the Board notes that the December 2010 VA examiner has essentially stated that the Veteran did not have sinusitis prior to service.  As such, VA has not shown by clear and unmistakable evidence that the Veteran's sinusitis existed prior to service, and the first prong for rebutting the presumption of soundness under section 1111 has not been met, and the Veteran is presumed to be sound upon entry to service in this case.

A July 1983 service treatment entitlement record notes that the Veteran complained of a sore throat and nasal congestion; the assessment was upper respiratory infection (URI).  A December 1983 service treatment record indicates that the Veteran complained of fever and weakness and noted a reported history of sinusitis and ENT trouble; the assessment was URI.  A March 1986 service treatment record noted that the Veteran complained of a stuffy nose; the assessment was acute virus.  The Veteran noted sinus disease on an inservice December 1986 Health Questionnaire for Dental Treatment.  A March 1987 record noted that the Veteran specifically declined to undergo a service separation examination.

In a November 2009 addendum, a March 2009 VA examiner essentially noted that there was no diagnosis of sinusitis at the time of the examination, and the December 2010 VA examiner essentially indicated that it was unclear that the Veteran had ever, at any time, really met the criteria for a diagnosis of chronic sinusitis.  While the Board finds it questionable in this case as to whether the Veteran has met the requirements for a current diagnosis of sinusitis disability (Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)), even assuming that the Veteran has sinusitis, as sinusitis was not shown in service, and as both the March 2009 and December 2010 VA examiners essentially indicated that it was not likely that the Veteran had sinusitis or rhinitis that was related to or aggravated by his military service, the preponderance of the evidence is against service connection for rhinitis with sinusitis.

The Board finds the December 2010 VA physician's opinion to be highly probative in this case.  The December 2010 VA physician, an otolaryngologist, provided a historical review concerning sinusitis in general, and then provided specific details concerning the Veteran's particular case.  The December 2010 VA examiner's opinion is uncontradicted, and, in fact, is strongly supported by the opinion from the March 2009 VA examiner.  As such, the preponderance of the evidence is against service connection for rhinitis with sinusitis.

At his August 2008 Board hearing the Veteran indicated (August 21, 2008 Board Hearing transcript (Tr.), at page 14) that he had had sinus problems during service; he attributed the sinus problems as a result of being exposed to fumes and dust during service.  The Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first hand knowledge (i.e., experiencing or observing sinus symptoms).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran, however, as a layperson, is not competent to opine on a matter that requires medical knowledge.  Thus, while the Veteran is competent and credible to report that he had sinus problems, before, during, and after service, he is not competent to answer such questions of whether a chronic disability is currently present or a determination of etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).   

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Service connection for rhinitis with sinusitis is denied.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


